 

Exhibit 10.24

 

PROMISSORY NOTE

 

$400,000.00 MARCH 10, 2020

 

FOR VALUE RECEIVED, PVBJ, INC. a Pennsylvania Corporation. (“Debtor”),
unconditionally promises to pay to the order of THERMO COMMUNICATIONS FUNDING,
LLC, a Delaware limited liability company (together with its successors and
assigns, “Lender”), without setoff, at its offices at 639 Loyola Avenue, Suite
2565, New Orleans, Louisiana (Orleans Parish) 70113, or at such other place as
may be designated by Lender, the principal amount of FOUR HUNDRED THOUSAND
DOLLARS AND NO/100 DOLLARS ($400,000.00), or so much as may be advanced from
time to time in immediately available funds, together with interest computed
daily on the outstanding principal balance hereunder, at an annual interest rate
(the “Rate”), and in accordance with the payment schedule indicated below. This
PROMISSORY NOTE (this “Note”) is executed pursuant to and evidences a Loan
funded and to be funded by Lender under that certain LOAN AND SECURITY AGREEMENT
dated as of even date herewith (the “Effective Date”), between Debtor and Lender
(as amended, restated or otherwise modified from time to time, the “Loan
Agreement”), to which reference is made for a statement of the collateral,
rights and obligations of Debtor and Lender in relation thereto, but neither
this reference to the Loan Agreement nor any provision thereof shall affect or
impair the absolute and unconditional obligation of Debtor to pay unpaid
principal of and interest on this Note when due. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Loan Agreement.

 

1. Rate. Prior to the Maturity Date or an Event of Default, the Rate shall be
the LESSER of (a) the MAXIMUM RATE, or (b) PRIME PLUS FIVE PERCENT (5%),
ADJUSTED QUARTERLY ON THE FIRST DAY OF EACH CALENDAR QUARTER. However,
notwithstanding the foregoing; (i) the Rate will never be less than NINE AND A
HALF PERCENT (9.5%) per annum; and (ii) from and after the Maturity Date, the
Rate shall be the Maturity Rate. Notwithstanding any provision of this Note or
any other agreement or commitment between Debtor and Lender, whether written or
oral, express or implied, Lender shall never be entitled to charge, receive or
collect, nor shall amounts received hereunder be credited so that Lender shall
be paid, as interest a sum greater than interest at the Maximum Rate. It is the
intention of the parties that this Note, and all instruments securing the
payment of this Note or executed or delivered in connection therewith, shall
comply with applicable law. If Lender ever contracts for, charges, receives or
collects anything of value which is deemed to be interest under applicable law,
and if the occurrence of any circumstance or contingency, whether acceleration
of maturity of this Note, prepayment of this Note, delay in advancing proceeds
of this Note or any other event, should cause such interest to exceed the
Maximum Rate, any amount which exceeds interest at the Maximum Rate shall be
applied to the reduction of the unpaid principal balance of this Note or any
other Indebtedness, and if this Note and such other Indebtedness are paid in
full, any remaining excess shall be paid to Debtor. In determining whether the
interest exceeds interest at the Maximum Rate, the total amount of interest
shall, to the extent permitted by applicable law, be spread, prorated and
amortized throughout the entire term of this Note until its payment in full. The
term “Maximum Rate” as used in this Note means the maximum nonusurious rate of
interest per annum permitted by whichever of applicable United States federal
law or Louisiana law permits the higher interest rate, including to the extent
permitted by applicable law, any amendments thereof hereafter or any new law
hereafter coming into effect to the extent a higher Maximum Rate is permitted
thereby. If at any time the Rate shall exceed the Maximum Rate, the Rate shall
be automatically limited to, and remain at, the Maximum Rate until the total
amount of interest accrued hereunder equals the amount of interest which would
have accrued if there had been no limitation to the Maximum Rate. The term
“Prime” as used in this Note means the Prime Rate for the U.S. as published in
the “Money Rates” section of the Wall Street Journal. In the event the Prime
Rate is published as a range of rates, the highest rate in the quoted range
shall be the “Prime.” The Prime is not necessarily the lowest rate charged by
Lender for any particular class of borrowers or credit extensions. If the Index
becomes unavailable during the term of this Note, Lender may designate a
substitute index by notice to Debtor.

 

2. Accrual Method. Interest on the Indebtedness evidenced by this Note shall be
computed on the basis of a THREE HUNDRED SIXTY (360) day year and shall accrue
on the actual number of days elapsed for any whole or partial month in which
interest is being calculated. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided herein.

 



   

 

 

3. Payment Schedule. Except as expressly provided herein to the contrary, all
payments on this Note shall be applied in the following order of priority: (a)
the payment or reimbursement of any expenses, costs or obligations (other than
the outstanding principal balance hereof and interest hereon) for which either
Debtor shall be obligated to Lender or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents, (b) the payment of accrued
but unpaid interest hereon, and (c) the payment of all or any portion of the
principal balance hereof then outstanding hereunder. If an Event of Default
exists, then Lender may, at the sole option of Lender, apply any such payments,
at any time and from time to time, to any of the items specified in clauses (a),
(b) or (c) above without regard to the order of priority otherwise specified
herein and any application to the outstanding principal balance hereof may be
made in either direct or inverse order of maturity. If any payment of principal
or interest on this Note shall become due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. The outstanding principal balance of this Note shall be due and
payable on the EARLIEST of (i) the acceleration of the Indebtedness pursuant to
the terms of the Loan Documents; or (ii) AUGUST 18, 2020 (the EARLIEST of such
date being, the “Maturity Date”). Accrued and unpaid interest on the outstanding
principal balance of this Note shall be due and payable monthly commencing on
_____________, 2018 and continuing on the SAME day of each calendar month
thereafter (or if no corresponding date shall exist in any calendar month, on
the LAST day of such calendar month) and on the Maturity Date. Debtor may
borrow, repay and reborrow hereunder at any time, up to a maximum aggregate
amount outstanding at any one time equal to the principal amount of this Note,
provided that Debtor is not in Default and that the borrowings hereunder do not
exceed the Borrowing Base1 or other limitation on borrowings by Debtor. Lender
shall incur no liability for its refusal to advance funds based upon its
determination that any conditions of such further advances have not been met.
Lender’s records of the amounts borrowed from time to time shall be conclusive
proof thereof absent manifest error. Lender and Debtor expressly agree that
Chapter 346 of the Act shall not apply to this Note or to any advances under
this Note and that neither this Note nor any such advances shall be governed by
or subject to the provisions of such Chapter in any manner whatsoever.

 

4. Waivers, Consents and Covenants. DEBTOR, ANY INDORSER OR GUARANTOR HEREOF,
AND EACH OF THEM JOINTLY AND SEVERALLY: (A) WAIVES PRESENTMENT, DEMAND, PROTEST,
NOTICE OF DEMAND, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION OF
MATURITY, NOTICE OF PROTEST, NOTICE OF NONPAYMENT, NOTICE OF DISHONOR, AND ANY
OTHER NOTICE REQUIRED TO BE GIVEN UNDER THE LAW IN CONNECTION WITH THE DELIVERY,
ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF THIS NOTE, ANY INDORSEMENT OR
GUARANTY OF THIS NOTE, OR ANY OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY OTHER LOAN DOCUMENTS NOW OR HEREAFTER EXECUTED IN CONNECTION WITH
ANY OBLIGATION OF DEBTOR TO LENDER; (B) CONSENTS TO ALL DELAYS, EXTENSIONS,
RENEWALS OR OTHER MODIFICATIONS OF THIS NOTE OR THE LOAN DOCUMENTS AS MAY BE
AGREED IN WRITING BY DEBTOR AND LENDER, OR WAIVERS OF ANY TERM HEREOF OR OF THE
LOAN DOCUMENTS, OR RELEASE OR DISCHARGE BY LENDER OF ANY DEBTOR OR GUARANTOR, OR
RELEASE, SUBSTITUTION OR EXCHANGE OF ANY SECURITY FOR THE PAYMENT HEREOF, OR THE
FAILURE TO ACT ON THE PART OF LENDER, OR ANY INDULGENCE SHOWN BY LENDER (WITHOUT
NOTICE TO OR FURTHER ASSENT FROM DEBTOR OR GUARANTOR); (C) AGREES THAT NO SUCH
ACTION, FAILURE TO ACT OR FAILURE TO EXERCISE ANY RIGHT OR REMEDY BY LENDER
SHALL IN ANY WAY AFFECT OR IMPAIR THE OBLIGATIONS OF DEBTOR OR GUARANTOR OR BE
CONSTRUED AS A WAIVER BY LENDER OF, OR OTHERWISE AFFECT, ANY OF LENDER’S RIGHTS
UNDER THIS NOTE, UNDER ANY INDORSEMENT OR GUARANTY OF THIS NOTE OR UNDER ANY OF
THE LOAN DOCUMENTS; AND (D) AGREES TO PAY, ON DEMAND, ALL COSTS AND EXPENSES OF
COLLECTION OR DEFENSE OF THIS NOTE OR OF ANY INDORSEMENT OR GUARANTY HEREOF
AND/OR THE ENFORCEMENT OR DEFENSE OF LENDER’S RIGHTS WITH RESPECT TO, OR THE
ADMINISTRATION, SUPERVISION, PRESERVATION, OR PROTECTION OF, OR REALIZATION
UPON, ANY PROPERTY SECURING PAYMENT HEREOF, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEY’S FEES, INCLUDING FEES RELATED TO ANY SUIT, MEDIATION OR
ARBITRATION PROCEEDING, OUT OF COURT PAYMENT AGREEMENT, TRIAL, APPEAL,
BANKRUPTCY PROCEEDINGS OR OTHER PROCEEDING, IN SUCH AMOUNT AS MAY BE DETERMINED
REASONABLE BY ANY ARBITRATOR OR COURT, WHICHEVER IS APPLICABLE.

 

1 Lower case the term Borrowing Base is transaction does not use a borrowing
base concept.

 



PROMISSORY NOTE (REVOLVING CREDIT FACILITY) – PAGE 2

THERMO COMMUNICATIONS FUNDING LLC – PVBJ

 

 

 

5. Make-Whole Provision. Debtor may prepay the unpaid principal balance of this
Note by paying, in addition to the entire unpaid principal amount, all accrued
interest and fees and any other sums due Lender at the time of prepayment, PLUS
the Make Whole Payment. The Make Whole Payment is Four Percent (4.00%) of the
Pro Rata Portion. “Pro Rata Portion” is the number obtained by multiplying (i)
the sum of $400,000.00, by (ii) (1) the remaining number of months until the
SECOND (2nd) anniversary of the Effective Date, divided by (2) TWENTY-FOUR (24).
No make-whole payment shall be due and payable if prepayment is made within
THIRTY (30) days of the SECOND (2nd) anniversary of the Effective Date.

 

6. Remedies Upon Default. Whenever there is an Event of Default the entire
balance outstanding hereunder and all other obligations of any Debtor or
Guarantor to Lender (however acquired or evidenced) shall, at the option of
Lender, become immediately due and payable and any obligation of Lender to
permit further borrowing under this Note shall immediately cease and terminate.
From and after (a) an Event of Default, or (b) the Maturity Date (whether by
acceleration or otherwise), the Rate on the unpaid principal balance of this
Note shall be increased at Lender’s discretion up to the MAXIMUM RATE (the
“Maturity Rate”). The provisions herein for a Maturity Rate (a) shall not be
deemed to extend the time for any payment hereunder or to constitute a “grace
period” giving Debtor or Guarantor a right to cure any default, and (b) shall be
deemed the contract rate of interest applicable to the outstanding principal
balance of the Note from and after the occurrence of one of the events set forth
in this Section. At Lender’s option, any accrued and unpaid interest, fees or
charges may, for purposes of computing and accruing interest on a daily basis
after the due date of this Note or any installment thereof, be deemed to be a
part of the principal balance, and interest shall accrue on a daily compounded
basis after such date at the Maturity Rate provided in this Note until the
entire outstanding balance of principal and interest is paid in full. Upon an
Event of Default, Lender is hereby authorized at any time, at its option and
without notice or demand, to set off and charge against any deposit accounts of
any Debtor (as well as any money, instruments, securities, documents, chattel
paper, credits, claims, demands, income and any other property, rights and
interests of Debtor), which at any time shall come into the possession or
custody or under the control of Lender or any of its agents, affiliates or
correspondents, any and all obligations due hereunder. Additionally, Lender
shall have all rights and remedies available under each of the Loan Documents,
as well as all rights and remedies available at law or in equity.

 

7. Waiver. The failure at any time of Lender to exercise any of its options or
any other rights hereunder shall not constitute a waiver thereof, nor shall it
be a bar to the exercise of any of its options or rights at a later date. All
rights and remedies of Lender shall be cumulative and may be pursued singly,
successively or together, at the option of Lender. The acceptance by Lender of
any partial payment shall not constitute a waiver of any default or of any of
Lender’s rights under this Note. No waiver of any of its rights hereunder, and
no modification or amendment of this Note, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Lender or the obligations of Debtor or
Guarantor to Lender in any other respect at any other time.

 

8. Applicable Law. Debtor agrees that this Note shall be deemed to have been
made in the State of Louisiana at Lender’s address indicated at the beginning of
this Note and shall be governed by, and construed in accordance with, the laws
of the State of Louisiana and is performable in the City and Parish of Louisiana
indicated at the beginning of this Note.

 

9. Partial Invalidity. The unenforceability or invalidity of any provision of
this Note shall not affect the enforceability or validity of any other provision
herein and the invalidity or unenforceability of any provision of this Note or
of the Loan Documents to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.

 

10. Binding Effect. This Note shall be binding upon and inure to the benefit of
Debtor and Lender and their respective successors, assigns, heirs and personal
representatives, provided, however, that no obligations of Debtor hereunder can
be assigned without prior written consent of Lender.

 

11. Controlling Document. To the extent that this Note conflicts with or is in
any way incompatible with any other document related specifically to the loan
evidenced by this Note, this Note shall control over any other such document,
and if this Note does not address an issue, then each other such document shall
control to the extent that it deals most specifically with an issue.

 



PROMISSORY NOTE (REVOLVING CREDIT FACILITY) – PAGE 3

THERMO COMMUNICATIONS FUNDING LLC – PVBJ

 

 

 

12. COMMERCIAL PURPOSE. DEBTOR REPRESENTS TO LENDER THAT THE PROCEEDS OF THIS
LOAN ARE TO BE USED FOR BUSINESS, COMMERCIAL OR AGRICULTURAL PURPOSES. DEBTOR
ACKNOWLEDGES HAVING READ AND UNDERSTOOD, AND AGREES TO BE BOUND BY, ALL TERMS
AND CONDITIONS OF THIS NOTE.

 

13. Collection. If this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceeding at law or in
equity or in bankruptcy, receivership or other court proceedings, Debtor agrees
to pay all costs of collection, including, but not limited to, court costs and
reasonable attorneys’ fees.

 

14. Time is of the Essence. Time is of the essence with respect to all
provisions of this Note and the other Loan Documents.

 

15. Notice of Balloon Payment. At maturity (whether by acceleration or
otherwise), Debtor must repay the entire principal balance of this Note and
unpaid interest then due. Lender is under no obligation to refinance the
outstanding principal balance of this Note (if any) at that time. Debtor will,
therefore, be required to make payment out of other assets Debtor may own; or
Debtor will have to find a lender willing to lend Debtor the money at prevailing
market rates, which may be higher than the interest rate on the outstanding
principal balance of this Note. If any Guarantor has guaranteed payment of this
Note, Guarantor may be required to perform pursuant to the provisions of the
Guaranty.

 

16. Statement of Unpaid Balance. At any time and from time to time, Debtor will
furnish promptly, upon the request of Lender, a written statement or affidavit,
in form satisfactory to Lender, stating the unpaid balance of the Loan evidenced
by this Note and that there are no offsets or defenses against full payment of
the Loan evidenced by this Note and the terms hereof, or if there are any such
offsets or defenses, specifying them.

 

17. Waiver Of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
DEBTOR AND LENDER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF. DEBTOR (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT
LENDER HAS BEEN INDUCED TO EXTEND THE LOAN AND EXECUTE THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 

NOTICE OF FINAL AGREEMENT

 

THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 



 

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

PROMISSORY NOTE (REVOLVING CREDIT FACILITY) – PAGE 4

THERMO COMMUNICATIONS FUNDING LLC – PVBJ

 

 

 

EXECUTED as of the Effective Date, at New Orleans, Louisiana.

 

DEBTOR:   ADDRESS:       PVBJ, INC.   141 Robbins Rd. Unit 100     Downingtown,
PA 19335       By:       Name: Andrew Hidalgo     Title: Director    

 



PROMISSORY NOTE (REVOLVING CREDIT FACILITY) – PAGE 5

THERMO COMMUNICATIONS FUNDING LLC – PVBJ

 

 